Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments
Applicant’s arguments with respect to claims 1, 3-4, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al. (US 2017/0161716; hereinafter Hurley) in view of Argue et al. (US 2015/0371319; hereinafter Argue) and Cho et al. (US 2016/0364715; hereinafter Cho).
Regarding claim 1, Hurley discloses: An electronic device, comprising: a memory; an input device; a sensor module; a communication interface; a display; and a processor configured to electrically connect with the memory and the display, wherein the processor is configured to (Fig. 13, 0077-0091):
receive, via the communication interface, a short-range communication signal from an external device, wherein the short-range communication signal includes store information ("store identifier" Fig. 1, Fig. 12, 0026-0027);
transmit to a first server, via the communication interface, the store information ("merchant server" Fig. 12, 0033)...
receive from the first server, via the communication interface, a product information of the interested product, based on a determination that the interested product is on sale in a store of the store information (Fig. 1, 0035-0037);

receive, via the input device, a first user input related to a payment application program (Fig. 3-4, Fig. 8-9, 0048-0049, 0059-0061);
execute the payment application program, in response to the first user input (Fig. 3-4, Fig. 8-9, 0048-0049, 0059-0061);
display, via the display, a first image of the product based on the product information and a second image for determining a credit card to proceed with payment of the product, the first image and the second image both being displayed on at least part of a screen of the payment application program (Fig. 4, Fig. 9, 0049-0050, 0060-0061);
receive, via the sensor module or the input device, a second user input comprising user authentication information related to the credit card (Fig. 4, Fig. 9, 0051, 0062);
perform user authentication for the credit card, in response to the second user input, and based on the user authentication information, for payment for the product by the credit card (Fig. 4, Fig. 9, 0051, 0062);
and receive, via the communication interface, a payment result corresponding to the request (Fig. 5, Fig. 10, 0052-0053, 0064).
Hurley does not disclose: determine a product to be an interested product, based on at least one user interaction with the product; 
store a product identifier of the interested product in the memory;
transmit to a first server, via the communication interface...the identifier of the interested product;

store a product identifier of the interested product in the memory (Fig. 2, 0044-0045, 0055);
receive, via the communication interface, a short-range communication signal from an external device (Fig. 2-3, 0035, 0037, 0056)...
transmit to a first server, via the communication interface...the identifier of the interested product (Fig. 2-3, 0047, 0056-0057);
receive from the first server, via the communication interface, a product information of the interested product, based on a determination that the interested product is on sale in a store of the store information (Fig. 2-3, 0022, 0042-0043, 0064-0066, 0068-0069);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 disclosed by Hurley by including storing a digital shopping list of interested products as disclosed by Argue. One of ordinary skill in the art would have been motivated to make this modification to keep track of desired items for purchase and improve shopping experiences (Argue 0005-0007).
Hurley nor Argue disclose: request, via the communication interface, in response to the second user input, and based on the user authentication being successful a point of sale (POS) device to perform the payment using a magnetic stripe transmission (MST) signal of the credit card;
However, in the same field of endeavor, Cho discloses: request, via the communication interface, in response to the second user input, and based on the user authentication being 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 disclosed by Hurley by including requesting a payment via MST as disclosed by Cho. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one know element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claim 3, Hurley in view of Argue and Cho discloses all limitations of claim 1. Hurley further discloses: The electronic device of claim 1, wherein the first user input comprises at least one of a touch input, a swipe input, a force touch input, a multi-touch input, or a gesture input (Fig. 3-4, 0041, 0048, 0082).
Regarding claim 4, Hurley in view of Argue and Cho discloses all limitations of claim 1. Hurley further discloses: The electronic device of claim 1, wherein the processor is configured to: execute the payment application program in response to the first user input being received in at least one of a screen-off state, a lock screen output state, or a home screen output state (Fig. 2, 0032, 0039, 0042, 0082).
Regarding claim 21, Hurley in view of Argue and Cho discloses all limitations of claim 1. Hurley further discloses: The electronic device of claim 1, wherein the second user input comprises one of a biometric input or a password input (Fig. 4, Fig. 9, 0051, 0062, 0078).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Junger (USP 9202229) discloses systems and methods for providing product information to a user’s mobile device after scanning an NFC tag at a brick-and-mortar store.
Carr et al. (USP 10438242) discloses systems and methods for providing product information of interested products to a user’s mobile device based on proximity to a merchant location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685